DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 20, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1 recites “the plurality of arcuate blades” however claim 1 introduces “a plurality of substantially arcuate blades” and therefore the word “substantially” should be added to claim 2 to be consistent with claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, lines 6-7 recite “having a first end coupled and a second end” and the phrase “having a first end coupled” appears to be missing words. It is unclear to what the first end is coupled.
Claim 3, lines 6-7 recite the same limitation and should also be corrected.
For the purposes of examination, claims 1 and 3 will be treated 
Claim 2, line 3 introduces “at least one blade” and it is unclear if the “at least one blade” is part of the “plurality of substantially arcuate blades” or is a separate feature.
	Claim 2, line 5 recites “the ends of the blade” which raises two issues. First, it is unclear if “the blade” refers to the “at least one blade” or one of the “plurality of substantially arcuate blades”. Second, “the ends” lacks proper antecedent basis. Claim 2, line 2 introduced “opposite ends” for the plurality of blades, but did not specifically introduce ends for each respective blade.
	The examiner recommends amending claim 2, line 2 to introduce ends (such as “a first end” and “a second end”) for each blade of the plurality of substantially arcuate blades. Further, if the “at least one blade” is part of the “plurality of substantially arcuate blades” then line 3 could be amended to recite “at least one blade of the plurality of substantially arcuate blades”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 3, as far as the claim is definite and understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0236160 to Quinet et al.
In Reference to Claim 3#
Quinet teaches:
	A fluid turbine comprising: 
base structure (6, 7) having a top portion (6) and a bottom portion (7) hingedly coupled by at least one hinge (not numbered, see annotated Figure 2); 
a tower (5) supported in the base structure, the tower carrying a horizontal axis turbine portion (3, 4); 
at least one hydraulic cylinder (25) having a first end (not numbered, see annotated Figure 14) and a second end (not numbered, see annotated Figure 14), the cylinder being coupled between the top portion and the bottom portion of the base structure, for pivotally modifying an angle therebetween (see paragraphs and Figures 1, 2, and 14).

    PNG
    media_image1.png
    532
    728
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    358
    796
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2, as far as the claims are definite and understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,531,567 to Hulls in view of US 2010/0236160 to Quinet.
In Reference to Claim 1
Hulls teaches:
	A fluid turbine (12) comprising:
	a base structure (14); and
a rotor (18) cantilever supported in the base structure, the rotor carrying a plurality of substantially arcuate blades (22) (see column 5, lines 3-25 and Figure 2).
Hulls fails to teach:
	The base structure has a top portion and a bottom portion hingedly coupled by at least one hinge and at least one hydraulic cylinder having a first end and a second end, the cylinder being coupled between the top portion and the bottom portion of the base structure for pivotally modifying an angle therebetween.
Quinet teaches:

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fluid turbine of Hulls by forming the base structure with top and bottom portions and adding a hydraulic cylinder between the top and bottom portions as taught by Quinet for the purpose of making assembly of the fluid turbine easier by forming the base structure of smaller pieces. The hydraulic cylinder can make assembly of the base structure easier by aligning the components. 
In Reference to Claim 2#
Hulls as modified by Quinet teaches:
	The fluid turbine of claim 1, wherein the plurality of substantially arcuate blades are connected at their opposite ends (top of section 36, bottom of section 32 of Hulls) to the rotor;
	at least one blade of the plurality of substantially arcuate blades is formed of at least three segments (32, 34, 36 of Hulls) coupled by joints (38), at least two of the joints being articulated for permitting the mutual inclination of two adjacent segments to be varied while the ends of the blade are coupled to the rotor (see column 5, lines 26-35, column 7, lines 13-31, and Figures 2, 5, and 6 of Hulls).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,782,667 to Henderson teaches a fluid turbine comprising a base structure that has top and bottom portions that are hingedly connected. US 3,715,852 to Koga et al teaches a lattice base structure that has top and bottom portions hingedly connected. US 2011/0283640 to Miller teaches a fluid turbine comprising a base structure having top and bottom portions hingedly connected. US 8,449,257 to Lavaur et al teaches a fluid turbine comprising a base structure having top and bottom portions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JASON G DAVIS/Examiner, Art Unit 3745               

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745